         Case 1:21-cr-00053-CJN Document 26-1 Filed 07/08/21 Page 1 of 3




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530


                                                      July 6, 2021

VIA Email
Marty Tankleff , Esq.
mtankleff@metcalflawnyc.com

Steven Metcalf
steven@metcalflawnyc.com



       Re:     United States v. Edward Lang 21-CR-53


Dear Defense Counsel:

The U.S. Capitol Police have arranged one new date for a crime scene walkthrough of the
Capitol. The tour date and time is Saturday, August 14, 2021, at 1:00 p.m., and the tour will
last approximately two hours. If you cannot attend on August 14, please be advised that
additional dates will be scheduled in the future.

If you wish to participate in the August 14 walkthrough, please email me at
Melissa.jackson@usdoj.gov and paralegal Mariela Andrade at Mariela.Andrade@usdoj.gov, and
provide the following information:
   o   Names, phone numbers and email contact information for any counsel or investigators who will
       be participating in the tour.
   o   Case(s), Case number(s), and AUSA assigned to each case.

The conditions of the U.S. Capitol Police for participating in the walkthrough are as follows:
   o   The tours are restricted to counsel and one investigator. You may not bring any other guests. A
       paralegal or legal assistant may function as an investigator for this purpose.
   o   The public/non-public areas are identified on the attached list. Photos are only allowed in the
       public areas. Any person who takes photos in the non-public areas will be asked to leave the
       tour and be banned from further tours.
         Case 1:21-cr-00053-CJN Document 26-1 Filed 07/08/21 Page 2 of 3



   o   The tours will be led by officers and questions about the events of January 6 will not be
       permitted. If you have such questions, you may direct them to me.
   o   Masks must be worn at all times.

With respect to transportation, please be advised that there is no parking provided. The closest
metro stop is Capitol South (Blue/Orange line).

I look forward to hearing from you.

                                                Sincerely,

                                                CHANNING PHILLIPS
                                                Acting United States Attorney




Enclosure(s):
cc:




                                                   2
Case 1:21-cr-00053-CJN Document 26-1 Filed 07/08/21 Page 3 of 3




                               3
